Case 2:13-cv-14695-MFL-LJM ECF No. 238-2 filed 05/31/19   PageID.11152   Page 1 of
                                      10



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  OMAR RASHAD POUNCY,

        Petitioner,
                                           No. 13-cv-14695
  v.
                                           HON. MATTHEW F. LEITMAN
  CARMEN D. PALMER,

        Respondent.



                                                                          /

                                 EXHIBIT 1
       Text Messages between Omar Pouncy and Jaawkawa McGruder
      Case 2:13-cv-14695-MFL-LJM ECF No. 238-2 filed 05/31/19                           PageID.11153                Page 2 of
                                            10
               Extraction
               Cellebrite Reports
                                  Report




SMS Messages (139)

 #    Folder      Party                 Time         All timestamps      SMSC       Status   Message                              Deleted
 1    Sent        To                       -                                        Sent     %_________%___+_               Yes
                  +12485716674                                                               ________________________
                                                                                             ______
                  Direction:                                                                 _____________________h+1269277
                  Outgoing                                                                   8297__cZ��_cZ�H�Ok+140547
                                                                                             20057�
                                                                                             Source Extraction: Physical
 2    Sent        To              4/2/2018                                          Sent     Hit me back asap $$$$
                  +12485716674    1:19:04 AM(UTC-                                            Source Extraction: Physical
                                  4)
                  Direction:
                  Outgoing
 3    Inbox       From            4/2/2018           Network:          +140547200   Read     Who is this
                  +12485716674    3:14:14 PM(UTC-    4/2/2018              57                Source Extraction: Physical
                  Direction:      4)                 3:14:13 PM(UTC-
                  Incoming                           4)
 4    Sent        To              4/2/2018                                          Sent     Ur cuz nigga call me asap
                  +12485716674    3:16:13 PM(UTC-                                            Source Extraction: Physical
                                  4)
                  Direction:
                  Outgoing
 5    Inbox       From            4/2/2018           Network:          +140547200   Read     What's the deal
                  +12485716674    3:45:11 PM(UTC-    4/2/2018              57                Source Extraction: Physical
                                  4)                 3:45:11 PM(UTC-
                  Direction:                         4)
                  Incoming
 6    Sent        To              4/2/2018                                          Sent     Cuz if i take care of my part do I
                  +12485716674    4:17:32 PM(UTC-                                            have ur guarantee?
                                  4)                                                         Source Extraction: Physical
                  Direction:
                  Outgoing
 7    Sent        To              4/2/2018                                          Sent     U ready
                  +12485716674    4:34:50 PM(UTC-                                            Source Extraction: Physical
                                  4)
                  Direction:
                  Outgoing
 8    Inbox       From            4/2/2018           Network:          +140547200   Read     Give me Few more mins, I'll text
                  +12485716674    4:58:13 PM(UTC-    4/2/2018              57                when ready
                                  4)                 4:58:13 PM(UTC-                         Source Extraction: Physical
                  Direction:                         4)
                  Incoming
 9    Sent        To              4/2/2018                                          Sent     Alrite bet
                  +12485716674    5:27:46 PM(UTC-                                            Source Extraction: Physical
                                  4)
                  Direction:
                  Outgoing
 10   Inbox       From            4/2/2018           Network:          +140547200   Read     Almost home
                  +12485716674    6:32:36 PM(UTC-    4/2/2018              57                Source Extraction: Physical
                                  4)                 6:32:35 PM(UTC-
                  Direction:                         4)
                  Incoming
 11   Inbox       From            4/2/2018           Network:          +140547200   Read     What's good
                  +12485716674    6:40:32 PM(UTC-    4/2/2018              57                Source Extraction: Physical
                                  4)                 6:40:31 PM(UTC-
                  Direction:                         4)
                  Incoming
 12   Sent        To              4/3/2018                                          Sent     Cuz u busy
                  +12485716674    3:49:45 PM(UTC-                                            Source Extraction: Physical
                                  4)
                  Direction:
                  Outgoing
 13   Inbox       From            4/3/2018           Network:          +140547200   Read     Hit me me I was At work 1st time
                  +12485716674    6:53:04 PM(UTC-    4/3/2018              57                2nd I was Driving
                                  4)                 6:53:03 PM(UTC-                         Source Extraction: Physical
                  Direction:                         4)
                  Incoming
 14   Inbox       From            4/4/2018           Network:          +140547200   Read     What's good, Didn't see you called
                  +12485716674    12:23:35 AM(UTC-   4/4/2018              57                Source Extraction: Physical
                                  4)                 12:23:35
                  Direction:                         AM(UTC-4)
                  Incoming
 15   Sent        To              4/4/2018                                          Sent     U available
                  +12485716674    12:24:07 AM(UTC-                                           Source Extraction: Physical
                                  4)
                  Direction:
                  Outgoing
 16   Inbox       From            4/4/2018           Network:          +140547200   Read     Sleep I get up at 3am for work
                  +12485716674    2:02:45 AM(UTC-    4/4/2018              57                Source Extraction: Physical
                                  4)                 2:02:46 AM(UTC-
                  Direction:                         4)
                  Incoming
 17   Inbox       From            4/4/2018           Network:          +140547200   Read     What's The Deal,
                  +12485716674    2:02:51 AM(UTC-    4/4/2018              57                Source Extraction: Physical
                                  4)                 2:02:52 AM(UTC-
                  Direction:                         4)
                  Incoming
                                                                                                                                            1
18   Case 2:13-cv-14695-MFL-LJM
     Inbox    From
              +12485716674
                            4/4/2018 ECF No.
                            2:03:50 AM(UTC-
                                               238-2 filed+140547200
                                            Network:
                                            4/4/2018
                                                            05/31/19
                                                              57
                                                                        PageID.11154
                                                                     Read                       Page
                                                                          Just come threw in time        3 of
                                                                                                  so U can
                                                                          Go over All the Paperwork only
              Direction:    4)              2:03:49 10
                                                    AM(UTC-               need  to know what kind gun, And
                                                     4)                                    Cars
                 Incoming                                                                  Source Extraction: Physical
19   Sent        To               4/4/2018                                          Sent   Bout 2 call
                 +12485716674     2:04:14 AM(UTC-                                          Source Extraction: Physical
                                  4)
                 Direction:
                 Outgoing
20   Inbox       From             4/4/2018           Network:          +140547200   Read   Just come threw in time so U can
                 +12485716674     2:04:51 AM(UTC-    4/4/2018              57              Go over All the Paperwork only
                                  4)                 2:04:50 AM(UTC-                       need to know what kind gun, And
                 Direction:                          4)                                    Cars
                 Incoming                                                                  Source Extraction: Physical
21   Inbox       From             4/4/2018           Network:          +140547200   Read   Witch I see cars in some paper
                 +12485716674     2:05:10 AM(UTC-    4/4/2018              57              work
                                  4)                 2:05:04 AM(UTC-                       Source Extraction: Physical
                 Direction:                          4)
                 Incoming
22   Sent        To               4/4/2018                                          Sent   The checks should be cleared
                 +12485716674     2:06:53 AM(UTC-                                          2morrow no later than Friday. We
                                  4)                                                       need 2 chop it up tho
                 Direction:                                                                Source Extraction: Physical
                 Outgoing
23   Inbox       From             4/4/2018           Network:          +140547200   Read   My phn tripping try call now
                 +12485716674     2:18:34 AM(UTC-    4/4/2018              57              Source Extraction: Physical
                                  4)                 2:18:28 AM(UTC-
                 Direction:                          4)
                 Incoming
24   Inbox       From             4/4/2018           Network:          +140547200   Read   I really Don't Like Talkin around my
                 +12485716674     2:18:36 AM(UTC-    4/4/2018              57              Girl About this Shit, She Ask To
                                  4)                 2:18:28 AM(UTC-                       much
                 Direction:                          4)                                    Source Extraction: Physical
                 Incoming
25   Sent        To               4/4/2018                                          Sent   Ok. Let me know a good time to call
                 +12485716674     2:19:18 AM(UTC-                                          Source Extraction: Physical
                                  4)
                 Direction:
                 Outgoing
26   Inbox       From             4/4/2018           Network:          +140547200   Read   Anytime 5pm 10pm your time
                 +12485716674     2:20:18 AM(UTC-    4/4/2018              57              Source Extraction: Physical
                                  4)                 2:20:18 AM(UTC-
                 Direction:                          4)
                 Incoming
27   Inbox       From             4/4/2018           Network:          +140547200   Read   O get off work my time 2pm witch is
                 +12485716674     2:20:48 AM(UTC-    4/4/2018              57              5 there
                                  4)                 2:20:47 AM(UTC-                       Source Extraction: Physical
                 Direction:                          4)
                 Incoming
28   Sent        To               4/4/2018                                          Sent   I'll hit u @ 10 tomorrow. But if that
                 +12485716674     2:26:10 AM(UTC-                                          cash clear lil cuz will PayPal u
                                  4)                                                       before then
                 Direction:                                                                Source Extraction: Physical
                 Outgoing
29   Inbox       From             4/4/2018           Network:          +140547200   Read   No PayPal, shit take too long
                 +12485716674     3:03:22 AM(UTC-    4/4/2018              57              Source Extraction: Physical
                                  4)                 3:03:21 AM(UTC-
                 Direction:                          4)
                 Incoming
30   Inbox       From             4/4/2018           Network:          +140547200   Read   Walmart to Walmart
                 +12485716674     3:03:39 AM(UTC-    4/4/2018              57              Source Extraction: Physical
                                  4)                 3:03:40 AM(UTC-
                 Direction:                          4)
                 Incoming
31   Sent        To               4/4/2018                                          Sent   Alrite tell lil cuz
                 +12485716674     3:04:05 AM(UTC-                                          Source Extraction: Physical
                                  4)
                 Direction:
                 Outgoing
32   Sent        To               4/4/2018                                          Sent   Cuzo
                 +12485716674     10:18:31 PM(UTC-                                         Source Extraction: Physical
                                  4)
                 Direction:
                 Outgoing
33   Inbox       From             4/4/2018           Network:          +140547200   Read   Out in traffic
                 +12485716674     10:21:11 PM(UTC-   4/4/2018              57              Source Extraction: Physical
                                  4)                 10:21:12
                 Direction:                          PM(UTC-4)
                 Incoming
34   Inbox       From             4/4/2018           Network:          +140547200   Read   Everything everything, Will Be
                 +12485716674     10:21:46 PM(UTC-   4/4/2018              57              going over this Paper work soon I
                                  4)                 10:21:47                              get Home,
                 Direction:                          PM(UTC-4)                             Source Extraction: Physical
                 Incoming
35   Sent        To               4/4/2018                                          Sent   Bet
                 +12485716674     10:22:10 PM(UTC-                                         Source Extraction: Physical
                                  4)
                 Direction:
                 Outgoing
36   Sent        To               4/5/2018                                          Sent   Cuz wat time
                 +12485716674     12:27:51 AM(UTC-                                         Source Extraction: Physical
                                  4)
                 Direction:
                 Outgoing
37   Sent        To               4/5/2018                                          Sent   The signal in this bitch fucked up. I
                 +12485716674     1:43:23 AM(UTC-                                          love u cuz I'll hit u 2morrow
                                  4)                                                        Source Extraction: Physical
                 Direction:
                 Outgoing
38   Inbox       From             4/5/2018           Network:          +140547200   Read   Yup, love u2 nigga
                 +12485716674     1:45:45 AM(UTC-    4/5/2018              57              Source Extraction: Physical
                                  4)                 1:45:45 AM(UTC-
                 Direction:                          4)
                 Incoming



                                                                                                                                   2
39   Case 2:13-cv-14695-MFL-LJM
     Outbox   To
              +12485716674
                            4/7/2018 ECF No. 238-2 filed 05/31/19Unsent
                            12:34:44 AM(UTC-
                                                                     PageID.11155
                                                                        Cuzo                 Page 4 of
                                                                        Source Extraction: Physical
              Direction:    4)                  10
                Outgoing
40   Inbox      From            4/7/2018           Network:          +140547200   Read   Call me like 530
                +12485716674    10:41:56 AM(UTC-   4/7/2018              57              Source Extraction: Physical
                                4)                 10:41:56
                Direction:                         AM(UTC-4)
                Incoming
41   Inbox      From            4/7/2018           Network:          +140547200   Read   Call me like 530
                +12485716674    10:41:58 AM(UTC-   4/7/2018              57              Source Extraction: Physical
                                4)                 10:41:57
                Direction:                         AM(UTC-4)
                Incoming
42   Inbox      From            4/7/2018           Network:          +140547200   Read   Call me like 530
                +12485716674    10:41:59 AM(UTC-   4/7/2018              57              Source Extraction: Physical
                                4)                 10:41:59
                Direction:                         AM(UTC-4)
                Incoming
43   Inbox      From            4/7/2018           Network:          +140547200   Read   Call me like 530
                +12485716674    10:42:00 AM(UTC-   4/7/2018              57              Source Extraction: Physical
                                4)                 10:42:00
                Direction:                         AM(UTC-4)
                Incoming
44   Sent       To              4/7/2018                                          Sent   Alrite cuz. Dont let them know we're
                +12485716674    10:47:23 AM(UTC-                                         talkn
                                4)                                                       Source Extraction: Physical
                Direction:
                Outgoing
45   Sent       To              4/7/2018                                          Sent   To each other
                +12485716674    10:47:38 AM(UTC-                                         Source Extraction: Physical
                                4)
                Direction:
                Outgoing
46   Inbox      From            4/7/2018           Network:          +140547200   Read   I know
                +12485716674    10:57:15 AM(UTC-   4/7/2018              57              Source Extraction: Physical
                                4)                 10:56:14
                Direction:                         AM(UTC-4)
                Incoming
47   Inbox      From            4/7/2018           Network:          +140547200   Read   I know
                +12485716674    10:57:22 AM(UTC-   4/7/2018              57              Source Extraction: Physical
                                4)                 10:57:23
                Direction:                         AM(UTC-4)
                Incoming
48   Sent       To              4/7/2018                                          Sent   Ok
                +12485716674    10:57:44 AM(UTC-                                         Source Extraction: Physical
                                4)
                Direction:
                Outgoing
49   Sent       To              4/7/2018                                          Sent   This shit lookn good tho. Im moving
                +12485716674    10:58:39 AM(UTC-                                         how u move (low key) wen i get out
                                4)                                                       Source Extraction: Physical
                Direction:
                Outgoing
50   Inbox      From            4/7/2018           Network:          +140547200   Read   Only way,
                +12485716674    11:00:23 AM(UTC-   4/7/2018              57              Source Extraction: Physical
                                4)                 11:00:23
                Direction:                         AM(UTC-4)
                Incoming
51   Sent       To              4/7/2018                                          Sent   I know. I've evolved So much
                +12485716674    11:01:39 AM(UTC-                                         Source Extraction: Physical
                                4)
                Direction:
                Outgoing
52   Sent       To              4/7/2018                                          Sent   Cuzo
                +12485716674    5:46:22 PM(UTC-                                          Source Extraction: Physical
                                4)
                Direction:
                Outgoing
53   Inbox      From            4/7/2018           Network:          +140547200   Read   Call
                +12485716674    7:08:04 PM(UTC-    4/7/2018              57              Source Extraction: Physical
                                4)                 7:08:04 PM(UTC-
                Direction:                         4)
                Incoming
54   Sent       To              4/8/2018                                          Sent   Cuzo
                +12485716674    1:10:45 AM(UTC-                                          Source Extraction: Physical
                                4)
                Direction:
                Outgoing
55   Inbox      From            4/8/2018           Network:          +140547200   Read   What's Good,
                +12485716674    2:28:08 PM(UTC-    4/8/2018              57              Source Extraction: Physical
                                4)                 2:28:08 PM(UTC-
                Direction:                         4)
                Incoming
56   Sent       To              4/9/2018                                          Sent   Cuzo u tied up
                +12485716674    12:35:23 AM(UTC-                                         Source Extraction: Physical
                                4)
                Direction:
                Outgoing
57   Sent       To              4/9/2018                                          Sent   Wats up with truck driving????
                +12485716674    12:35:23 AM(UTC-                                         Source Extraction: Physical
                                4)
                Direction:
                Outgoing
58   Inbox      From            4/9/2018           Network:          +140547200   Read   I was with lawyers, And Fuck truck
                +12485716674    2:58:32 AM(UTC-    4/9/2018              57              driving, I'm not Empty minded
                                4)                 2:58:31 AM(UTC-                       nigga chasing another mufuckas
                Direction:                         4)                                    dreams, I goty Own Billion dollar
                Incoming                                                                 path,
                                                                                         Source Extraction: Physical
59   Sent       To              4/9/2018                                          Sent   We can own our own trucks and
                +12485716674    2:59:35 AM(UTC-                                          have others drive
                                4)                                                       Source Extraction: Physical
                Direction:
                Outgoing



                                                                                                                                3
60   Case 2:13-cv-14695-MFL-LJM
     Inbox    From
              +12485716674
                            4/9/2018 ECF No.
                            3:01:48 AM(UTC-
                                               238-2 filed+140547200
                                            Network:
                                            4/9/2018
                                                            05/31/19
                                                              57
                                                                        PageID.11156
                                                                     Read                       Page
                                                                          Trucking Companies require
                                                                          loads of contracts And Ls
                                                                                                       shit5 of

              Direction:    4)                      10
                                            3:01:47 AM(UTC-                Source Extraction: Physical
                                                      4)
                 Incoming
61   Sent        To                4/9/2018                                          Sent   Wats the best investments (legit)
                 +12485716674      3:02:30 AM(UTC-                                          now
                                   4)                                                       Source Extraction: Physical
                 Direction:
                 Outgoing
62   Inbox       From              4/9/2018           Network:          +140547200   Read   good I don't Need To Dream
                 +12485716674      3:43:47 AM(UTC-    4/9/2018              57              Search, I have A Billion dollar plan,
                                   4)                 3:43:47 AM(UTC-                       Flat out
                 Direction:                           4)                                    Source Extraction: Physical
                 Incoming
63   Inbox       From              4/9/2018           Network:          +140547200   Read   You will see what the West Cost
                 +12485716674      3:43:49 AM(UTC-    4/9/2018              57              Can Do For A nigga
                                   4)                 3:43:48 AM(UTC-                       Source Extraction: Physical
                 Direction:                           4)
                 Incoming
64   Inbox       From              4/9/2018           Network:          +140547200   Read   We talk tomorrow
                 +12485716674      3:43:50 AM(UTC-    4/9/2018              57              Source Extraction: Physical
                                   4)                 3:43:50 AM(UTC-
                 Direction:                           4)
                 Incoming
65   Sent        To                4/9/2018                                          Sent   Cuz I talked 2 the lawyers they said
                 +12485716674      4:46:09 PM(UTC-                                          "you would make a great witness."
                                   4)                                                       Source Extraction: Physical
                 Direction:
                 Outgoing
66   Sent        To                4/9/2018                                          Sent   Can u contact them and tell them if
                 +12485716674      5:03:17 PM(UTC-                                          they can try to have u testify this
                                   4)                                                       month someyimes bcuz you may b
                 Direction:                                                                 tied up next month. They tryn 2 set
                 Outgoing                                                                   the date 4 May 22nd. I know we
                                                                                            both tryn 2 resolve this sooner than
                                                                                            later. Cuz thanks too, i know u got
                                                                                            ur own way 2 get them m's but i
                                                                                            swear we going 2 get them m's off
                                                                                            of this. But yeah tell them u and
                                                                                            your girl r going on a trip next
                                                                                            month for the last two weeks and
                                                                                            you're ready 2 get this over with
                                                                                            and behind u. Ask them if they can
                                                                                            make arrangements for this month
                                                                                            sometime.
                                                                                             Source Extraction: Physical
67   Inbox       From              4/9/2018           Network:          +140547200   Read   Already Tried, They Gone Push
                 +12485716674      6:07:15 PM(UTC-    4/9/2018              57              Date Back Or Video,
                                   4)                 6:07:15 PM(UTC-                       Source Extraction: Physical
                 Direction:                           4)
                 Incoming
68   Sent        To                4/9/2018                                          Sent   Ok
                 +12485716674      6:07:31 PM(UTC-                                          Source Extraction: Physical
                                   4)
                 Direction:
                 Outgoing
69   Inbox       From              4/9/2018           Network:          +140547200   Read   And I can't Fly now where June or
                 +12485716674      6:07:37 PM(UTC-    4/9/2018              57              July
                                   4)                 6:07:38 PM(UTC-                       Source Extraction: Physical
                 Direction:                           4)
                 Incoming
70   Sent        To                4/9/2018                                          Sent   So we stick 2 May. Damn im ready
                 +12485716674      6:08:15 PM(UTC-                                          2 go
                                   4)                                                       Source Extraction: Physical
                 Direction:
                 Outgoing
71   Sent        To                4/9/2018                                          Sent   Wat u think
                 +12485716674      6:12:09 PM(UTC-                                          Source Extraction: Physical
                                   4)
                 Direction:
                 Outgoing
72   Inbox       From              4/9/2018           Network:          +140547200   Read   Yea, Just Stay low. And Stop
                 +12485716674      6:24:06 PM(UTC-    4/9/2018              57              fucking With Bitches, Like 100, A
                                   4)                 6:24:06 PM(UTC-                       Hoe Shoukd Be Last on your mind ,
                 Direction:                           4)                                    and Marriage and all that dumb shit
                 Incoming                                                                   Source Extraction: Physical
73   Sent        To                4/9/2018                                          Sent   Yea i feel u cuz. I must listen this
                 +12485716674      6:24:39 PM(UTC-                                          time
                                   4)                                                       Source Extraction: Physical
                 Direction:
                 Outgoing
74   Sent        To                4/10/2018                                         Sent   Cuzo wat time can u talk
                 +12485716674      10:20:38 AM(UTC-                                         Source Extraction: Physical
                                   4)
                 Direction:
                 Outgoing
75   Sent        To                4/11/2018                                         Sent   Cuz u good
                 +12485716674      12:45:12 AM(UTC-                                         Source Extraction: Physical
                                   4)
                 Direction:
                 Outgoing
76   Inbox       From              5/13/2018          Network:          +140445500   Read   You too much of a Risk for me cuz
                 +12485716674      2:31:41 PM(UTC-    5/13/2018             60              Either have rest of money to me
                                   4)                 2:31:23 PM(UTC-                       before I fly out, Or I'm Not flying
                 Direction:                           4)                                    out, You risk your own life and
                 Incoming                                                                   them Niggas around you for what?
                                                                                            IDK but I'm not openly letting you
                                                                                            play with mine,
                                                                                            Source Extraction: Physical
77   Inbox       From              5/13/2018          Network:          +140445500   Read   and Talk to cuz He Said you got it
                 +12485716674      2:34:20 PM(UTC-    5/13/2018             12              when You saying he got it.
                                   4)                 2:34:11 PM(UTC-                       Source Extraction: Physical
                 Direction:                           4)
                 Incoming


                                                                                                                                    4
78   Case 2:13-cv-14695-MFL-LJM
     Inbox    From
              +12485716674
                            5/13/2018ECF No.
                            2:34:28 PM(UTC-
                                               238-2 filed+140445500
                                            Network:
                                            5/13/2018
                                                            05/31/19
                                                              12
                                                                        PageID.11157
                                                                     Read Cuz You know I will FlipPage      6 of
                                                                                                    the whole
                                                                          damn scrip, if I walk out that place
              Direction:    4)              2:34:20 10
                                                    PM(UTC-               and my shot  ain't where  it pose to
                                                      4)                                    be.
                 Incoming                                                                   Source Extraction: Physical
79   Inbox       From              5/13/2018          Network:          +140445500   Read   But To Get Rid of that Thought,
                 +12485716674      2:34:37 PM(UTC-    5/13/2018             12              Have It Sent On 19th no later and
                                   4)                 2:34:29 PM(UTC-                       my Flight leave the 20th
                 Direction:                           4)                                    Source Extraction: Physical
                 Incoming
80   Inbox       From              5/13/2018          Network:          +140445500   Read   No 19th, no 20th
                 +12485716674      2:34:46 PM(UTC-    5/13/2018             12              Source Extraction: Physical
                                   4)                 2:34:38 PM(UTC-
                 Direction:                           4)
                 Incoming
81   Sent        To                5/13/2018                                         Sent   If u reneging just give me that 5k i
                 +12485716674      3:16:17 PM(UTC-                                          already gave u. Nigga u playn it
                                   4)                                                       foul. U doing wat u do aint got shit 2
                 Direction:                                                                 wit wat I'm doing i aint give u 5k for
                 Outgoing                                                                   no reason. We need 2 stick 2 the
                                                                                            plan lil cuz going 2 showu the $ the
                                                                                            day of court and smash it on u rite
                                                                                            wen u get off the stand. Nigga I'm
                                                                                            not giving up no 10k for nothing. I
                                                                                            hope u aint on no hoe shit. We
                                                                                            doing business i aint gettn extorted.
                                                                                            At the end of the day I'm coming
                                                                                            home regardless I'm just tryn 2 set
                                                                                            this shit up 4 my lawsuit. But if u
                                                                                            reneging just let me know so i can
                                                                                            email my attorneys asap so i can
                                                                                            get a closer date and so they won't
                                                                                            have 2 pay for that flight
                                                                                            Source Extraction: Physical
82   Sent        To                5/13/2018                                         Sent   I'll have the money given 2 u at the
                 +12485716674      3:24:27 PM(UTC-                                          court house I'm not comin off no
                                   4)                                                       more money b4 then
                 Direction:                                                                 Source Extraction: Physical
                 Outgoing
83   Sent        To                5/13/2018                                         Sent   Or I'll have it sent to a lawyer down
                 +12485716674      3:25:42 PM(UTC-                                          there with the agreement dat they
                                   4)                                                       dont turn it over til i confirm u
                 Direction:                                                                 testified
                 Outgoing                                                                   Source Extraction: Physical
84   Sent        To                5/13/2018                                         Sent   And i gave u that 5k as a down
                 +12485716674      3:27:30 PM(UTC-                                          payment 4 testifying u talkn 2 my
                                   4)                                                       lawyers aint goin 2 get me home t-
                 Direction:                                                                 ahk testifying 4 free. I'll give the $ 2
                 Outgoing                                                                   him 2 give 2 u or 2 auntie angel
                                                                                             Source Extraction: Physical
85   Sent        To                5/13/2018                                         Sent   Now u dont want 2 answer just
                 +12485716674      3:29:46 PM(UTC-                                          send me my 5k back asap. I hope
                                   4)                                                       we dont fall out over u gettn on no
                 Direction:                                                                 hoe shit. Business is handle with
                 Outgoing                                                                   niggas stickn 2 the plan i can kill
                                                                                            myself 2day nigga u still obligated 2
                                                                                            stick 2 the plan I KNEW U WAS
                                                                                            GOING 2 GET ON SUM THIRSTY
                                                                                            SHIT LIKE THIS.
                                                                                            Source Extraction: Physical
86   Inbox       From              5/20/2018          Network:          +140547200   Read   Holiday Inn Flint - Grand Blanc
                 +12485716674      12:59:35 AM(UTC-   5/20/2018             57              Area 5353 Gateway Centre Flint,
                                   4)                 12:59:34                              MI
                 Direction:                           AM(UTC-4)                             Source Extraction: Physical
                 Incoming
87   Inbox       From              5/21/2018          Network:          +140445500   Read   You stupid
                 +12485716674      1:45:19 PM(UTC-    5/21/2018             56              Source Extraction: Physical
                                   4)                 1:45:12 PM(UTC-
                 Direction:                           4)
                 Incoming
88   Sent        To                5/21/2018                                         Sent   How
                 +12485716674      1:45:57 PM(UTC-                                          Source Extraction: Physical
                                   4)
                 Direction:
                 Outgoing
89   Inbox       From              5/21/2018          Network:          +140445500   Read   You stupid
                 +12485716674      1:46:52 PM(UTC-    5/21/2018             12              Source Extraction: Physical
                                   4)                 1:46:45 PM(UTC-
                 Direction:                           4)
                 Incoming
90   Inbox       From              5/21/2018          Network:          +140445500   Read   That Email you Sent Me To Send to
                 +12485716674      1:47:02 PM(UTC-    5/21/2018             12              Them About the Gun, They Know
                                   4)                 1:46:54 PM(UTC-                       You Sent It,
                 Direction:                           4)                                    Source Extraction: Physical
                 Incoming
91   Sent        To                5/21/2018                                         Sent   Dead that shit
                 +12485716674      1:47:17 PM(UTC-                                          Source Extraction: Physical
                                   4)
                 Direction:
                 Outgoing
92   Sent        To                5/21/2018                                         Sent   The gun shit was me doing a lil
                 +12485716674      4:04:35 PM(UTC-                                          overreacting but we still good
                                   4)                                                       Source Extraction: Physical
                 Direction:
                 Outgoing
93   Inbox       From              5/21/2018          Network:          +140547200   Read   The Had Some One read It, He
                 +12485716674      4:04:46 PM(UTC-    5/21/2018             57              Said I write like his Mom With Bullet
                                   4)                 4:04:21 PM(UTC-                       points, See How I Cap my Shit,
                 Direction:                           4)                                    Source Extraction: Physical
                 Incoming
94   Inbox       From              5/21/2018          Network:          +140547200   Read   So Now They Feel like You
                 +12485716674      4:04:55 PM(UTC-    5/21/2018             57              Coaching me, And Once they
                                   4)                 4:04:22 PM(UTC-                       Check your FB and See you Got A
                 Direction:                           4)                                    Lead Out, You FUCKKKKKJ
                 Incoming                                                                   Source Extraction: Physical
                                                                                                                                       5
95     Case 2:13-cv-14695-MFL-LJM
      Inbox     From
                +12485716674
                              5/21/2018ECF No.
                              4:05:04 PM(UTC-
                                                 238-2 filed+140547200
                                              Network:
                                              5/21/2018
                                                              05/31/19
                                                                57
                                                                          PageID.11158
                                                                       Read                      Page
                                                                            He Just Told Me, If Not
                                                                            YOU FUCKED
                                                                                                    For Me,7 of

                Direction:    4)                      10
                                              4:04:23 PM(UTC-               Source Extraction: Physical
                                                       4)
                   Incoming
96    Inbox        From             5/21/2018          Network:          +140547200   Read     THEY giving Me A Break To Go
                   +12485716674     4:05:10 PM(UTC-    5/21/2018             57                Back And Go over things,
                                    4)                 4:04:24 PM(UTC-                         Source Extraction: Physical
                   Direction:                          4)
                   Incoming
97    Inbox        From             5/21/2018          Network:          +140547200   Read     Man This Shot Just Got More
                   +12485716674     4:05:17 PM(UTC-    5/21/2018             57                Stressful, And I knew it would If
                                    4)                 4:04:24 PM(UTC-                         You ask Keep trying to play director
                   Direction:                          4)                                      Source Extraction: Physical
                   Incoming
98    Inbox        From             5/21/2018          Network:          +140547200   Read     I'm ready To Wash My Hands With
                   +12485716674     4:05:23 PM(UTC-    5/21/2018             57                This Shot, Cuz You Just Made It
                                    4)                 4:04:25 PM(UTC-                         So I Can Be Charged With This
                   Direction:                          4)                                      Shot, You Up'd my risk, Trying to
                   Incoming                                                                    delegate shit,
                                                                                               Source Extraction: Physical
99    Inbox        From             5/21/2018          Network:          +140547200   Read     We need to talk about all this Shit
                   +12485716674     4:05:30 PM(UTC-    5/21/2018             57                set by set on what happen, shit
                                    4)                 4:04:27 PM(UTC-                         they asking I don't know
                   Direction:                          4)                                      Source Extraction: Physical
                   Incoming
100   Inbox        From             5/21/2018          Network:          +140547200   Read     Cuz
                   +12485716674     4:05:48 PM(UTC-    5/21/2018             57                Source Extraction: Physical
                                    4)                 4:04:34 PM(UTC-
                   Direction:                          4)
                   Incoming
101   Inbox        From             5/21/2018          Network:          +140547200   Read     We need talk
                   +12485716674     4:06:00 PM(UTC-    5/21/2018             57                Source Extraction: Physical
                                    4)                 4:05:31 PM(UTC-
                   Direction:                          4)
                   Incoming
102   Inbox        From             5/21/2018          Network:          +140547200   Read     Now
                   +12485716674     4:06:06 PM(UTC-    5/21/2018             57                Source Extraction: Physical
                                    4)                 4:05:36 PM(UTC-
                   Direction:                          4)
                   Incoming
103   Inbox        From             5/21/2018          Network:          +140547200   Read     Shit I don't know and remember
                   +12485716674     4:06:21 PM(UTC-    5/21/2018             57                Source Extraction: Physical
                                    4)                 4:06:21 PM(UTC-
                   Direction:                          4)
                   Incoming
104   Inbox        From             5/21/2018          Network:          +140547200   Read     I'm bout to go Bk in
                   +12485716674     4:07:43 PM(UTC-    5/21/2018             57                Source Extraction: Physical
                                    4)                 4:07:43 PM(UTC-
                   Direction:                          4)
                   Incoming
105   Sent         To               5/21/2018                                          Sent    Huh
                   +12485716674     4:07:59 PM(UTC-                                            Source Extraction: Physical
                                    4)
                   Direction:
                   Outgoing
106   Sent         To               5/21/2018                                          Sent    When can u talk
                   +12485716674     4:08:10 PM(UTC-                                            Source Extraction: Physical
                                    4)
                   Direction:
                   Outgoing
107   Inbox        From             5/21/2018          Network:          +140547200   Read     Now
                   +12485716674     4:08:28 PM(UTC-    5/21/2018             57                Source Extraction: Physical
                                    4)                 4:08:28 PM(UTC-
                   Direction:                          4)
                   Incoming
108   Drafts       To               5/21/2018                                         Unsent   They r just prepin                     Yes
                   +12485716674     4:08:55 PM(UTC-                                            Source Extraction: Physical
                                    4)
                   Direction:
                   Outgoing
109   Sent         To               5/21/2018                                          Sent    They r just preping u for cross
                   +12485716674     4:09:20 PM(UTC-                                            examination
                                    4)                                                         Source Extraction: Physical
                   Direction:
                   Outgoing
110   Sent         To               5/21/2018                                          Sent    I just called u
                   +12485716674     4:09:27 PM(UTC-                                            Source Extraction: Physical
                                    4)
                   Direction:
                   Outgoing
111   Sent         To               5/21/2018                                          Sent    Call me asap i only have like 7
                   +12485716674     4:09:51 PM(UTC-                                            minutes b4
                                    4)                                                         Source Extraction: Physical
                   Direction:
                   Outgoing
112   Inbox        From             5/21/2018          Network:          +140547200   Read     Call me asap
                   +12485716674     11:06:47 PM(UTC-   5/21/2018             57                Source Extraction: Physical
                                    4)                 11:06:46
                   Direction:                          PM(UTC-4)
                   Incoming
113   Inbox        From             5/21/2018          Network:          +140547200   Read     Went can
                   +12485716674     11:06:51 PM(UTC-   5/21/2018             57                Source Extraction: Physical
                                    4)                 11:06:47
                   Direction:                          PM(UTC-4)
                   Incoming
114   Sent         To               5/21/2018                                          Sent    I just called
                   +12485716674     11:12:05 PM(UTC-                                           Source Extraction: Physical
                                    4)
                   Direction:
                   Outgoing
115   Sent         To               5/21/2018                                          Sent    Wat time cuz
                   +12485716674     11:12:25 PM(UTC-                                           Source Extraction: Physical
                                    4)
                   Direction:
                   Outgoing



                                                                                                                                            6
116   Case 2:13-cv-14695-MFL-LJM
      Inbox    From
               +12485716674
                             5/22/2018ECF No.
                             6:16:09 AM(UTC-
                                                238-2 filed+140547200
                                             Network:
                                             5/22/2018
                                                             05/31/19
                                                               57
                                                                         PageID.11159
                                                                      Read I didnt get no call  Page 8 of
                                                                           Source Extraction: Physical
               Direction:    4)              6:15:47 10
                                                     AM(UTC-
                                                    4)
                 Incoming
117   Sent       To               5/22/2018                                        Sent   It was going straight 2 voicemail i
                 +12485716674     6:17:37 AM(UTC-                                         had like 3 ppl call u guess phone
                                  4)                                                      was dead
                 Direction:                                                               Source Extraction: Physical
                 Outgoing
118   Inbox      From             5/22/2018         Network:          +140547200   Read   Yes call me like 8am refresh of
                 +12485716674     6:21:40 AM(UTC-   5/22/2018             57              everything
                                  4)                6:21:39 AM(UTC-                       Source Extraction: Physical
                 Direction:                         4)
                 Incoming
119   Sent       To               5/22/2018                                        Sent   If i can these co's lurkn ill call at 635
                 +12485716674     6:22:20 AM(UTC-                                         Source Extraction: Physical
                                  4)
                 Direction:
                 Outgoing
120   Inbox      From             5/22/2018         Network:          +140547200   Read   I'm in bed I'll be up 740
                 +12485716674     6:23:11 AM(UTC-   5/22/2018             57              Source Extraction: Physical
                                  4)                6:23:11 AM(UTC-
                 Direction:                         4)
                 Incoming
121   Sent       To               5/22/2018                                        Sent   It depends how thess 1st shift co's
                 +12485716674     6:24:51 AM(UTC-                                         moving its still 3rd shift now until 7
                                  4)                                                      so b4 then will b best. Cuz we got
                 Direction:                                                               this. I need u bad at
                 Outgoing                                                                 Source Extraction: Physical
122   Inbox      From             5/22/2018         Network:          +140547200   Read   Endia gone be here on time right
                 +12485716674     6:26:04 AM(UTC-   5/22/2018             57              Source Extraction: Physical
                                  4)                6:26:04 AM(UTC-
                 Direction:                         4)
                 Incoming
123   Sent       To               5/22/2018                                        Sent   Yes she got u.
                 +12485716674     6:26:26 AM(UTC-                                         Source Extraction: Physical
                                  4)
                 Direction:
                 Outgoing
124   Inbox      From             5/22/2018         Network:          +140547200   Read   I hope so I got more shit to clear up
                 +12485716674     6:33:09 AM(UTC-   5/22/2018             57              here
                                  4)                6:33:10 AM(UTC-                       Source Extraction: Physical
                 Direction:                         4)
                 Incoming
125   Inbox      From             5/22/2018         Network:          +140547200   Read   I could get arrested, I need money
                 +12485716674     6:33:38 AM(UTC-   5/22/2018             57              asap
                                  4)                6:33:38 AM(UTC-                       Source Extraction: Physical
                 Direction:                         4)
                 Incoming
126   Inbox      From             5/22/2018         Network:          +140547200   Read   It court
                 +12485716674     6:33:50 AM(UTC-   5/22/2018             57              Source Extraction: Physical
                                  4)                6:33:51 AM(UTC-
                 Direction:                         4)
                 Incoming
127   Sent       To               5/22/2018                                        Sent   The Attorney General's office
                 +12485716674     6:36:41 AM(UTC-                                         GUARANTEED the Federal judge
                                  4)                                                      that they will NOT arrest u. So India
                 Direction:                                                               will b their and have the $ ass soon
                 Outgoing                                                                 as u get done testifying. Cuz we
                                                                                          sticking 2 da stricpt or wat
                                                                                          Source Extraction: Physical
128   Inbox      From             5/22/2018         Network:          +140547200   Read   I hope so
                 +12485716674     6:37:56 AM(UTC-   5/22/2018             57              Source Extraction: Physical
                                  4)                6:37:56 AM(UTC-
                 Direction:                         4)
                 Incoming
129   Sent       To               5/22/2018                                        Sent   Yeah the 1st carjacking happened
                 +12485716674     6:55:00 AM(UTC-                                         in Burton it involved the Green
                                  4)                                                      older Monte Carlo. You test drove
                 Direction:                                                               tge car two different times with 2
                 Outgoing                                                                 differnt guys and the 2nd time u
                                                                                          carjacked him at gun point. They
                                                                                          only saw u but Wayne and Tahk
                                                                                          was in the car waitn on u
                                                                                           Source Extraction: Physical




                                                                                                                                      7
130   Case 2:13-cv-14695-MFL-LJM
      Sent     To
               +12485716674
                             5/22/2018ECF No. 238-2 filed 05/31/19 SentPageID.11160
                             7:18:53 AM(UTC-
                                                                                              Page
                                                                         The 2nd one involved the        9 of
                                                                                                   goldish
                                                                         Camaro. Y'all were out riding You
               Direction:    4)                  10                      Wayne and  Tahk  on Richfield rd
                                                                                             and saw a souped up race Camaro
                 Outgoing                                                                    4 sale outside of a racecar
                                                                                             fabrication shop u got out that nite
                                                                                             and approached the place of
                                                                                             business where it was setup 4 sale
                                                                                             at and u realized that it was sum1 u
                                                                                             knew from being at the race tracks
                                                                                             with Sam Wood. The guys name
                                                                                             was Joseph Scott and he said u
                                                                                             looked familiar 2 him that's when u
                                                                                             told him ur name was Jacob Wood
                                                                                             Sam Wood's lil brother. From there
                                                                                             he told u that u could come back
                                                                                             the next day to test drive the car
                                                                                             and have ur mechanic look at it.
                                                                                             Y'all u wayne and Tahk left came
                                                                                             back the next day and two more
                                                                                             guys were there along with Scott
                                                                                             Davis the guy u know from the race
                                                                                             track. Yall left, stopped at a gas
                                                                                             station on carpenter and dort hwy
                                                                                             then yall headed over to Keller Rd
                                                                                             at the deadend. It were sum ppl
                                                                                             outside next door working on the
                                                                                             house. Yall got out the car wayne
                                                                                             pulled the gun out told the ppl (it
                                                                                             was only 2 of them Scott davis did
                                                                                             NOT cum with yall) to give him the
                                                                                             keys and the title the two ppl
                                                                                             refused Wayne shot the gun by
                                                                                             surprise it was so close to u ur ears
                                                                                             rang and then he forced them into
                                                                                             the woods. You hopped in the truck
                                                                                             and Wayne and Tahk left in
                                                                                             Wayne's car.
                                                                                              Source Extraction: Physical
131   Sent       To                5/22/2018                                         Sent    The 3rd one involved the White
                 +12485716674      7:34:46 AM(UTC-                                           Cadillac and Red Corvete. Y'all
                                   4)                                                        seen a car advertised 4sell in the
                 Direction:                                                                  newspaper y'all called 2 schedule a
                 Outgoing                                                                    test drive. The owners said come
                                                                                             the next day. The next day you
                                                                                             called them back to set up the test
                                                                                             drive. Y'all drove all the way to
                                                                                             Fenton to the ppls house. Yall got
                                                                                             lost several times so you kept
                                                                                             calling them back 4 directions. Yall
                                                                                             finally arrived. You got out met the
                                                                                             husband and wife u got in the car
                                                                                             with the husband. You were in the
                                                                                             driver seat. The husband was in the
                                                                                             passenger seat. Wayne and Tahk
                                                                                             stayed in Wayne's car. The wife got
                                                                                             into a red corvette. Yall traveled to
                                                                                             Mt. Morris. Y'all stopped at a gas
                                                                                             station on the corner of Clio and
                                                                                             Coldwater then yall headed 2 the
                                                                                             same deadend road at the last
                                                                                             house on the right. This time
                                                                                             someone was home, 2 ensure that
                                                                                             u would not alarm them inside the
                                                                                             home u went up 2 the door and 1st
                                                                                             one black male came to the door. U
                                                                                             asked to mow the lawn, he said
                                                                                             wait so he could get the owner then
                                                                                             another older black male came 2
                                                                                             the door u asked him if u could cut
                                                                                             the grass. He declined ur offer. You
                                                                                             left went back out to the car pulled
                                                                                             the gun out told the white male to
                                                                                             get out the car and to give u the
                                                                                             title. You walked hom to the road
                                                                                             where his wife was told hee to get
                                                                                             out the car. She got out you tooj the
                                                                                             keys and told them to get in the
                                                                                             woods. They walked in the woods.
                                                                                             Wayne got out of his car jumped in
                                                                                             the corvette and sped off Tahk left
                                                                                             in Wayne's car and u jumped back
                                                                                             in the Cadillac and left.
                                                                                              Source Extraction: Physical
132   Inbox      From              5/22/2018         Network:          +140445500   Read     OK so I was driving the white car
                 +12485716674      7:45:40 AM(UTC-   5/22/2018             60                Source Extraction: Physical
                                   4)                7:45:31 AM(UTC-
                 Direction:                          4)
                 Incoming
133   Outbox     To                5/22/2018                                        Unsent   Cadillac yes
                 +12485716674      7:45:57 AM(UTC-                                           Source Extraction: Physical
                                   4)
                 Direction:
                 Outgoing
134   Inbox      From              5/22/2018         Network:          +140445500   Read     OK so I was driving the white car
                 +12485716674      7:47:16 AM(UTC-   5/22/2018             60                Source Extraction: Physical
                                   4)                7:47:03 AM(UTC-
                 Direction:                          4)
                 Incoming
135   Inbox      From              5/22/2018         Network:          +140445500   Read     OK so I was driving the white car
                 +12485716674      7:54:35 AM(UTC-   5/22/2018             36                Source Extraction: Physical
                                   4)                7:54:26 AM(UTC-
                 Direction:                          4)
                 Incoming



                                                                                                                                     8
136   Case 2:13-cv-14695-MFL-LJM
      Inbox     From
                +12485716674
                             5/22/2018ECF No.
                             8:36:18 AM(UTC-
                                               238-2 filed+140547200
                                             Network:
                                             5/22/2018
                                                             05/31/19
                                                               57
                                                                        PageID.11161
                                                                      Read                       Page
                                                                           OK so I was driving the        10 of
                                                                                                   white car
                                                                           Source Extraction: Physical
                Direction:   4)              8:36:18 10
                                                     AM(UTC-
                                                       4)
                  Incoming
137   Inbox       From              5/22/2018          Network:          +140547200   Read   The Truck with gold car and motty
                  +12485716674      8:36:23 AM(UTC-    5/22/2018             57              Source Extraction: Physical
                                    4)                 8:36:19 AM(UTC-
                  Direction:                           4)
                  Incoming
138   Inbox       From              5/22/2018          Network:          +140547200   Read   Monty
                  +12485716674      8:36:27 AM(UTC-    5/22/2018             57              Source Extraction: Physical
                                    4)                 8:36:21 AM(UTC-
                  Direction:                           4)
                  Incoming
139   Inbox       From              5/22/2018          Network:          +140547200   Read   Call me asap
                  +12485716674      10:07:00 PM(UTC-   5/22/2018             57              Source Extraction: Physical
                                    4)                 10:06:57
                  Direction:                           PM(UTC-4)
                  Incoming




                                                                                                                                 9
